Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the application No. 16/943,297 filed on July 26, 2022.

Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
4.	Acknowledgement is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. These IDS has been considered.

Election/Restrictions
5.	Applicant’s election without traverse of claims 1-20, Species III (Fig. 14) in the reply filed on 07/26/2022 is acknowledged.
6.	Claims 21-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected device claims, there being no allowable generic or linking claim.


Claim Objections
7.	Claim 1 is objected to because of the following informalities:
The following limitations of quoted claims to be recited as follows to avoid indefiniteness and/or to rephrase into proper alignment:
Claim 1. (Amended) A display panel comprising:
a first unit pixel disposed on a substrate, the first unit pixel including a first red pixel electrode for emitting red light, a first blue pixel electrode for emitting blue light, and a first green pixel electrode for emitting green light; and
a second unit pixel neighboring the first unit pixel in a first direction, the second unit pixel including a second red pixel electrode for emitting red light, a second blue pixel electrode for emitting blue light, and a second green pixel electrode for emitting green light,
wherein the first unit pixel further includes a first red emission layer disposed on the first red pixel electrode for emitting red light, the second unit pixel further includes a second red emission layer disposed on the second pixel electrode for emitting red light, and the first red emission layer is spaced apart from the second red emission layer in the first direction, and
wherein each of the first unit pixel and the second unit pixel further include a blue emission layer disposed on both the first blue pixel electrode and the second blue pixel electrode, a first portion of the blue emission layer corresponds to the first blue pixel electrode, and a second portion of the blue emission layer corresponds to the second blue pixel electrode.
Appropriate correction is needed.

Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


10.	Claims 1-3, 9, 11-12, 16-17, 19-20 are rejected under 35 U.S.C. 102(a)(1)/ (a)(2) as¶ being anticipated by Sung et al. (2009/0121983 A1).
Regarding independent claim 1, Sung et al. teaches a display panel (Figs. 10-11) comprising:
a first unit pixel (see annotated figure below) disposed on a substrate (110, para [0089]), the first unit pixel including a first red pixel electrode (191R, para [0085]) for emitting red light, a first blue pixel electrode (191B1, para [0086]) for emitting blue light, and a first green pixel electrode (191G, para [0085]) for emitting green light; and
a second unit pixel (see annotated figure below) neighboring the first unit pixel (see figure below) in a first direction (X direction), the second unit pixel including a second red pixel electrode (similar to 1st unit pixel: 191R2) for emitting red light, a second blue pixel electrode (similar to 1st unit pixel: 191B2) for emitting blue light, and a second green pixel electrode (similar to 1st unit pixel: 191G2) for emitting green light,
wherein the first unit pixel further includes a first red emission layer (370R, para [0085]) disposed on the first red pixel electrode (191R) for emitting red light, the second unit pixel further includes a second red emission layer (similar to 370R: 370R2) disposed on the second pixel electrode (191R2) for emitting red light, and the first red emission layer (370R) is spaced apart from the second red emission layer (370R2) in the first direction (X direction), and
wherein each of the first unit pixel (see figure below) and the second unit pixel (see figure below) further include a blue emission layer (370B) disposed on both the first blue pixel electrode (191B1) and the second blue pixel electrode (191B2), a first portion of the blue emission layer (370B) corresponds to the first blue pixel electrode (191B1), and a second portion of the blue emission layer (370B) corresponds to the second blue pixel electrode (191B2) (the emission layers 370B of the blue pixels B overlap two neighboring pixel electrodes 191B1 and 191B2, para [0084]).

    PNG
    media_image1.png
    380
    634
    media_image1.png
    Greyscale

Regarding claim 2, Sung et al. teaches wherein (Fig. 11), the first red pixel electrode (191R) is spaced apart from the first green pixel electrode (191G) in the first direction (X direction), and the first blue pixel electrode (191B1) is spaced apart from the first red pixel electrode (191R) and/or the first green pixel electrode (191G) in a second direction (Y direction, see figure in claim 1) intersecting with the first direction (X direction).
Regarding claim 3, Sung et al. teaches wherein (Fig. 11), further comprising:
a planarization insulating layer (361, para [0089]) disposed over the substrate (110), the planarization insulating layer (361) including a first contact hole (365 1st from left, para [0089]), a second contact hole (365 3rd from left), and a third contact hole (365, 2nd from left), each of the first, second and third contact holes (365) being spaced apart from one another in the first direction (X direction);
a first red pixel circuit (370R) for emitting red light, electrically connected to the first red pixel electrode (191R) through the first contact hole (365 1st from left);
a first blue pixel circuit (370B1) for emitting blue light, electrically connected to the first blue pixel electrode (191B1) through the second contact hole (365 3rd from left): and 41a first green pixel circuit (370G) for emitting green light, electrically connected to the first green pixel electrode (191G) through the third contact hole (365 2nd from left).
Regarding claim 9, Sung et al. teaches wherein (Fig. 10), further comprising a third unit pixel (see the annotated figure below) neighboring the second unit pixel (see figure below) in the first direction (X direction), the third unit pixel including a third red pixel electrode (similar to 1st unit pixel: 191R3) for emitting red light, a third green pixel electrode (similar to 1st unit pixel: 191G3) for emitting green light, and a third blue pixel electrode (similar to 1st unit pixel: 191B3) for emitting blue light,
wherein a distance between the first blue pixel electrode (191B1) and the second blue pixel electrode (191B2) in the first direction (X direction) is less than a distance between the second blue pixel electrode (191B2) and the third blue pixel electrode (191B3).

    PNG
    media_image2.png
    380
    634
    media_image2.png
    Greyscale


Regarding claim 11, Sung et al. teaches wherein (Fig. 11), the blue emission layer (370B) is provided as a singular body on both the first blue pixel electrode (191B1) and the second blue pixel electrode (191B2).
Regarding claim 12, Sung et al. teaches wherein (Fig. 11), the first unit pixel (see figure in claim 1) further includes a first green emission layer (370G) disposed on the first green pixel electrode (191G), the second unit pixel (see figure in claim 1) further includes a second green emission layer (similar to 1st unit pixel: 370G2) disposed on the second green pixel electrode (similar to 1st unit pixel: 191G2), and the first green emission layer (370G) is spaced apart from the second green emission layer (370G2) in the first direction (X direction).
Regarding independent claim 16, Sung et al. teaches a display panel (Figs. 10-11, para [0085]) comprising a plurality of pixel groups (see the annotated figure below) disposed in a display area of a substrate (110, para [0089]),
wherein each of the plurality of pixel groups (see figure below) is arranged in a 2x2-matrix (see figure below) and includes a first unit pixel (see the annotated figure below) disposed in a first quadrant (top right) of the matrix, a second unit pixel (see the annotated figure below) disposed in a second quadrant (top left) of the matrix, a third unit pixel (see annotated figure below) disposed in a third quadrant (bottom left) of the matrix, and a fourth unit pixel (see annotated figure below) disposed in a fourth quadrant (bottom right) of the matrix,
wherein the first unit pixel (see annotated figure below) includes a first red pixel electrode (191R, Fig. 11) for emitting red light, a first blue pixel electrode (191B1) for emitting blue light, and a first green pixel electrode (191G) for emitting green light, the second unit pixel includes a second red pixel electrode (similarly denoted as 191R2) for emitting red light, a second blue pixel electrode (191B2) for emitting blue light, and a second green pixel electrode (similarly denoted as 191G2) for emitting green light, the third unit pixel includes a third red pixel electrode (similarly denoted as 191R3) for emitting red light, a third blue pixel electrode (similarly denoted as 191B3) for emitting blue light, and a third green pixel electrode (similarly denoted as 191G3) for emitting green light, and the fourth unit pixel includes a fourth red pixel electrode (similarly denoted as 191R4) for emitting red light, a fourth blue pixel electrode (similarly denoted as 191B4) for emitting blue light, and a fourth green pixel electrode (similarly denoted as 191G4) for emitting green light,

    PNG
    media_image3.png
    516
    729
    media_image3.png
    Greyscale

44wherein a distance between the first red pixel electrode (191R) and the second red pixel electrode (similarly denoted as 191R2), in a row direction (X direction, see figure above), is the same as a distance between the third red pixel electrode (similarly denoted as 191R3) and the fourth red pixel electrode (similarly denoted as 191R4), and
wherein a distance between the first blue pixel electrode (191B1, Fig. 10) and the second blue pixel electrode (191B2, Fig. 10), in the row direction (X direction), is less than a distance between the third blue pixel electrode (similarly denoted as 191B3) and the fourth blue pixel electrode (similarly denoted as 191B4).
Regarding claim 17, Sung et al. teaches wherein (Figs. 10-11), a distance between the first green pixel electrode (191G) and the second green pixel electrode (similarly denoted as 191G2), in the row direction (X direction), is the same as a distance between the third green pixel electrode (similarly denoted as 191G3) and the fourth green pixel electrode (similarly denoted as 191G4).
Regarding claim 19, Sung et al. teaches wherein (Figs. 10-11), the first unit pixel (see figure in claim 16) and the second unit pixel (see figure in claim 16) each further include: a first blue emission layer (370B) disposed over both the first blue pixel electrode (191B1) and the second blue pixel electrode (191B2),
wherein a first portion (370B1) of the first blue emission layer (370B) corresponds to the first blue pixel electrode (191B1), and a second portion (370B2) of the first blue emission layer (370B) corresponds to the second blue pixel electrode (191B2).
Regarding claim 20, Sung et al. teaches wherein (Figs. 10-11), the first unit pixel (see figure in claim 16) further includes a first red emission layer (370R) disposed on the first red pixel electrode (191R),
wherein the second unit pixel (see figure in claim 16) further includes a second red emission layer (similarly denoted as 370R2) disposed on 45the second red pixel electrode (similarly denoted as 191R2), and
wherein the first red emission layer (370R) is spaced apart from the second red emission layer (370R2).

Claim Rejections - 35 USC § 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


13.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

14.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

15.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sung et al. (2009/0121983 A1) as applied to claim 1 above, and further in view of Ahn (2013/0201169 A1).
Regarding claim 13, Sung et al. teaches all of the limitations of claim 1 from which this claim depends.
Sung et al. is not explicitly disclosing wherein, further comprising a first data line, a second data line, and a third data line, being apart from each other, and sequentially arranged in the first 43direction,
wherein the first data line supplies a data signal to the first red pixel electrode, the second data line supplies a data signal to the first blue pixel electrode, and the third data line supplies a data signal to the first green pixel electrode.
Ahn teaches wherein (Fig. 1), further comprising a first data line (D1), a second data line (D2), and a third data line (D3), being apart from each other, and sequentially arranged in the first 43direction,
wherein the first data line (D1) supplies a data signal to the first red pixel electrode (R pixel through the red pixel electrode), the second data line (D2) supplies a data signal to the first blue pixel electrode (R pixel through the red pixel electrode), and the third data line (D3) supplies a data signal to the first green pixel electrode (R pixel through the red pixel electrode).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the teaching as taught by Ahn, in order to supply the signal information to the respective pixel of the plurality of red, green and blue pixels.

Allowable Subject Matter
16.	Claims 4-8, 10, 14-15, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, recites “17....the first red pixel electrode includes a first electrode portion and a first connection portion extending from one side of the first electrode portion and at least partially overlapping the first contact hole,
wherein the first blue pixel electrode includes a second electrode portion and a second connection portion extending from one side of the second electrode portion and at least partially overlapping the second contact hole,
wherein the first green pixel electrode includes a third electrode portion and a third connection portion extending from one side of the third electrode portion and at least partially overlapping the third contact hole, and
wherein the first connection portion and the third connection portion each extend primarily toward the first blue pixel electrode”.
Regarding claim 10, recites “17....further comprising:
a pixel-defining layer including a fourth opening that defines an emission area of the second blue pixel electrode and a fifth opening that defines an emission area of the third blue pixel electrode; and
a spacer disposed on a portion of the pixel-defining layer that is between the second blue pixel electrode and the third blue pixel electrode”.
Regarding claim 14, recites “17....the substrate includes a display area and a fan-out area, the display area including the first unit pixel and the second unit pixel, and the fan-out area including the first data line, the second data line, and the third data line that each extend around the display area,
wherein the first data line and the third data line are disposed on the same layer in the fan-out area, and the second data line is disposed on a layer different from the layer on which the first data line and the third data line are disposed”.
Regarding claim 18, recites “17....further comprising a plurality of data lines including a first data line, a second data line, and a third data line each extending primarily in a column direction, being apart from each other, and sequentially arranged in a row direction,
wherein the first data line is electrically connected to the first red pixel electrode and the third red pixel electrode,
wherein the second data line is electrically connected to the first blue pixel electrode and the third blue pixel electrode, and
wherein the third data line is electrically connected to the first green pixel electrode and the third green pixel electrode”.

Conclusion
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
18.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819